DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment after Final (AFCP 2.0) filed on April 18, 2022. Claims 2-4, 6-9, 11-14 and 16 are pending. Claims 2, 6, 7, 11, 12, and 16 are amended. Claims 1, 5, 10 and 15 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Salazar (Reg 39,353) on May 3, 2022.

The application has been amended as follows: 
Claim 16 has been amended as follows:

16. (Currently Amended)	The one or more non-transitory computer readable storage media of claim [[16]] 12, wherein generating the search request is further based on the corresponding label confidence scores for the subset of the labels. 
Response to Arguments
Referring to the objection to the specification, Applicant’s amendments are acknowledged. As such, the objection to the specification is withdrawn.

Applicant’s arguments, see pages 10-12 of Remarks, filed on April 18, 2022, with respect to claims 2-4, 6-9, 11-14 and 16, as amended, have been fully considered and are persuasive.  The 35 USC 103(a) rejection of the aforenoted claims has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/22 and 4/6/22 are  being considered by the examiner.


Allowable Subject Matter
Claims 2-4, 6-9, 11-14 and 16 are allowed for the reasons specified by Applicant on pages 10-12 of Remarks filed on 4/18/2022, which have been found persuasive. 


Conclusion
The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhai et al (US 2019/0095465) directed to: determination of objects in a segmented image in order to generate feature vectors and labels for each determined object in the image to return visually similar objects to the user;
Trifunovic (US 2017/0255693) directed to: image querying.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167